Citation Nr: 0702952	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  03-04 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as a residual of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In September 2004, the Board reopened the veteran's claim and 
remanded it for due process concerns and additional 
development.  On remand, the claim was denied in an October 
2005 supplemental statement of the case and returned to the 
Board for further review.  In March 2006, the Board denied 
the veteran's claim on the merits.  The veteran appealed this 
decision to the Court.  In June 2006, the veteran and VA 
filed a Joint Motion for Remand for the Board to consider the 
veteran's claim as a direct service connection claim, rather 
than just on a presumptive basis due to the veteran's in-
service exposure to Agent Orange.  A June 2006 Order of the 
Court granted the joint motion, vacating the Board's decision 
and remanding the case for readjudication in compliance with 
the terms of the joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.304.  
Service connection may be granted for any disease diagnosed 
after discharge when the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  When a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir.1994).

In the case at hand, VA determined that presumptive service 
connection based on exposure to Agent Orange was not 
warranted for the veteran's variously diagnosed skin 
disabilities.  However, the theory of entitlement to service 
connection on a direct basis has not been adequately 
developed.  

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim, to include providing a 
medical examination or medical opinion.  38 C.F.R. 
§ 3.159(c).  While the August 2005 VA examination report 
addresses whether the veteran's skin diseases are related to 
Agent Orange exposure or photosensitivity, it does not 
adequately discuss whether a current skin condition could 
have been caused by another element of the veteran's military 
service.  Therefore, a remand for further development of the 
veteran's claim is warranted.

On remand, the RO also should take the opportunity to ensure 
that the notice requirements of the Veterans Claims 
Assistance Act (VCAA), as recently clarified by the United 
States Court of Appeals for Veterans Claims (Court), have 
been satisfied.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).




Accordingly, the case is REMANDED for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The appellant should be afforded a VA 
examination with an individual with the 
appropriate expertise to determine the 
etiology of any current skin disorder.  
The appellant's claims file must be made 
available to and be reviewed by the 
examiner.  The examiner should indicate in 
the report that the claims file was 
reviewed.   

All tests and studies deemed necessary 
should be accomplished and clinical 
findings should be reported in detail.  
Based on the examination results, review 
of the appellant's pertinent medical 
history, and a review of records contained 
in the claims folder, the examiner is 
asked to provide an opinion as to whether 
it is at least as likely as not (a 50 
percent probability or more) that any 
current skin disorder originated in 
service, was aggravated during service, or 
is otherwise etiologically related to 
service.  A complete rationale for all 
opinions must be provided.  If the 
examiner cannot provide the above 
requested opinion without resort to 
speculation, it must be so stated.

3.  The RO must notify the appellant that 
it is his responsibility to report for the 
above noted examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the appellant does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the above has been completed, 
the RO must readjudicate the issue on 
appeal, taking into consideration all 
evidence added to the file since the most 
recent VA adjudication.  If the issue on 
appeal continues to be denied, the veteran 
and his representative must be provided a 
Supplemental Statement of the Case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


